F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           NOV 15 1999
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    CHRISTINA RICHARDSON-
    LONGMIRE,

                  Plaintiff-Appellant,
                                                         No. 99-3122
    v.                                            (D.C. No. 97-CV-2679-KHV)
                                                            (D. Kan.)
    STATE OF KANSAS, ADJUTANT
    GENERAL,

                  Defendant-Appellee.




                              ORDER AND JUDGMEN T *



Before BALDOCK , PORFILIO , and BRORBY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff-appellant Christine Richardson-Longmire, proceeding pro se,

appeals from the district court’s order granting summary judgment on her

complaint for race and gender discrimination against defendant State of Kansas

Adjutant General. Plaintiff, a black female, filed her complaint after she was

denied promotion to state-wide coordinator for defendant’s Drug Demand

Reduction Program. The district court granted summary judgment for defendant,

finding that plaintiff had failed to exhaust administrative remedies as to some of

her discrimination claims; that she had failed to show that defendant’s proffered

nondiscriminatory reason for hiring a white female applicant was pretextual; and

that plaintiff’s state law claim was barred by the Eleventh Amendment.

       Plaintiff raises the following issues: (1) whether she presented sufficient

evidence of pretext to survive summary judgment; and (2) whether her state law

claim was properly before the district court. We review the district court’s order

of summary judgment de novo, applying the same standards which the district

court applied.   See McKnight v. Kimberly Clark Corp.   , 149 F.3d 1125, 1128 (10th

Cir. 1998). Having reviewed the parties’ briefs and contentions, the district

court’s order, and the record on appeal pursuant to these standards, this court




                                         -2-
finds no reversible error. The judgment of the United States District Court for the

District of Kansas is therefore AFFIRMED for substantially the same reasons set

forth in its memorandum and order dated March 9, 1999.



                                                   Entered for the Court



                                                   Bobby R. Baldock
                                                   Circuit Judge




                                        -3-